
	

114 HR 3812 IH: Stop Outsourcing and Create American Jobs Act of 2015
U.S. House of Representatives
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3812
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2015
			Mr. McNerney (for himself and Ms. Lee) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for the identification of corporate tax haven
			 countries and increased penalties for tax evasion practices in haven
			 countries that ship United States jobs overseas, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stop Outsourcing and Create American Jobs Act of 2015. 2.Identifying corporate tax haven countries and increasing penalties for tax evasion practices in haven countries that ship United States jobs overseasNot later than one year after the date of the enactment of this Act, the Secretary of the Treasury shall develop and publish a list of countries the Secretary determines to be corporate tax haven countries. In developing such list, the Secretary may consider the following criteria:
 (1)Tax rate in the country. (2)Lack of effective exchange of information between governments.
 (3)Lack of transparency in financial services sector. (4)Lack of requirements of substantial economic activity.
 (5)Incentives which may encourage a United States corporation to invest abroad rather than domestically.
 (6)Other factors deemed relevant by the Secretary. The Secretary shall review and update such list every 3 years.3.Increase in penalties for corporate tax evasion practices concerning returns, documents, and activities relating to tax haven countries (a)Accuracy-Related penalty on underpaymentsSection 6662 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(l)Increase in penalty in case of tax haven countries
 (1)In generalIn the case of any portion of an underpayment by a corporation for a taxable year which involves an undisclosed foreign financial asset located in a tax haven country at any time during such taxable year, subsection (a) shall be applied with respect to such portion by substituting 60 percent for 20 percent.
 (2)Tax haven countryFor purposes of this subsection, the term tax haven country means a country on the list published under section 2(a) of the Stop Outsourcing and Create American Jobs Act of 2015.. (b)Understatements with respect to reportable transactionsSection 6662A of such Code is amended by adding at the end the following:
				
 (f)Increase in penalty in case of tax haven countriesIn the case of any portion of a reportable transaction understatement by a corporation for a taxable year which involves a transaction that originates, terminates, or otherwise occurs in a tax haven country (as defined in section 6662(l)(2)), subsection (a) shall be applied with respect to such portion by substituting 40 percent for 20 percent..
 (c)Fraud penaltySection 6663 of such Code is amended by adding at the end the following:  (d)Increase in penalty in case of tax haven countriesIn the case of any fraud by a corporation involving an activity occurring in a tax haven country (as defined in section 6662(l)(2)), subsection (a) shall be applied by substituting 100 percent for 75 percent..
 (d)Erroneous claim for credit or refundSection 6676 of such Code is amended by redesignating subsection (d) as subsection (e) and by inserting after subsection (c) the following new subsection:
				
 (d)Increase in penalty in case of tax haven countriesIn the case of claim or credit by a corporation for any excessive amount due for credits or refunds involving funds held or invested in a tax haven country (as defined in section 6662(l)(2)), subsection (a) shall be applied by substituting 40 percent for 20 percent..
 (e)Willful attempt To evade or defeat taxSection 7201 of such Code is amended by adding at the end the following new sentence: In the case of an attempt by a corporation which involves a tax haven country (as defined in section 6662(l)(2)), the preceding sentence shall be applied by substituting $1,000,000 for $500,000..
 (f)Fraud and false statementsSection 7206 of such Code is amended by adding at the end the following new sentence: In the case of an offense by a corporation described in the preceding sentence which involves a tax haven country (as defined in section 6662(l)(2)), the preceding sentence shall be applied by substituting $1,000,000 for $500,000..
 (g)Fraudulent returns, statements, or other documentsSection 7207 of such Code is amended by adding at the end the following new sentence: In the case of an offense by a corporation described in either of the two preceding sentences which involves a tax haven country (as defined in section 6662(l)(2)), the appropriate sentence shall be applied by substituting $150,000 for $50,000..
			(h)Effective date
 (1)The amendments made by subsections (a) and (b) shall apply to underpayments attributable to transactions entered into after the date on which the list developed under section 2 is first published.
 (2)The amendment made by subsection (c) shall apply to returns the due date for which (determined without regard to extensions) is after the date on which the list developed under section 2 is first published.
 (3)The amendment made by subsection (d) shall apply to refunds and credits attributable to transactions entered into after the date on which the list developed under section 2 is first published.
 (4)The amendment made by subsections (e), (f), and (g) shall apply to offenses committed after the date on which the list developed under section 2 is first published.
				4.Preferences in Government contracts
 (a)PreferenceA Federal department or agency may give a preference in the award of a contract for the procurement of goods or services in a fiscal year to any potential contractor that has not engaged in outsourcing during the fiscal year preceding the fiscal year in which the contract is awarded.
			(b)Requirement To request outsourcing information from potential contractors
 (1)In generalIn any solicitation for offers for a contract issued by a Federal department or agency in a fiscal year, the department or agency shall request each offeror for the contract to provide information regarding whether the offeror engaged in outsourcing during the fiscal year preceding the fiscal year in which the contract is to be awarded.
 (2)Penalty and debarmentAny offeror found to be in violation of paragraph (1), including making a false statement regarding the offeror’s engagement in outsourcing—
 (A)shall, notwithstanding section 1001 of title 18, United States Code, be liable to the United States for a civil penalty in an amount not more than the value of the contract the offeror is seeking; and
 (B)shall be debarred, by the head of the department or agency soliciting the offer, from contracting with the Federal Government for a period of two years starting on the date on which the offeror is found to be in violation of paragraph (1).
 (3)Effective dateThis subsection shall apply to solicitations for contracts issued on and after the date occurring one year after the date of the enactment of this Act.
 (c)Outsourcing definedIn this section, the term outsourcing means the laying off of a United States worker from a job, and the hiring or contracting for the same job to be performed in a foreign country.
 5.Deficit reductionAmounts which the Secretary of the Treasury estimates are received in the Treasury by reason of this Act are hereby set aside for the reduction of the public debt.
		
